United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 04-1039
                                 ________________

Wash Solutions, Inc., a Missouri            *
Corporation,                                *
                                            *
             Appellee,                      *
                                            *      Appeal from the United States
      v.                                    *      District Court for the Eastern
                                            *      District of Missouri.
PDQ Manufacturing, Inc., a                  *
Delaware Corporation,                       *
                                            *
             Appellant.                     *

                                 ________________

                          Submitted: November 15, 2004
                              Filed: January 24, 2005
                               ________________

Before RILEY, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                          ________________

GRUENDER, Circuit Judge.

        PDQ Manufacturing, Inc. (“PDQ”) appeals the district court’s denial of its
motion for judgment as a matter of law or, in the alternative, a new trial, and its entry
of judgment on a jury verdict awarding $580,000 in compensatory damages and
$125,000 in punitive damages to Wash Solutions, Inc. (“Wash”) on Wash’s claims
of violation of the notice requirement under the Missouri Franchise Act (“the Act”),
breach of contract, and tortious interference with a business expectancy. For the
reasons discussed below, we affirm in part and reverse in part.
I.    BACKGROUND

       PDQ is a manufacturer of car washes. Wash was PDQ’s exclusive distributor
for the St. Louis, Missouri region until PDQ prematurely terminated the
distributorship agreement in September 2001. Wash had been pursuing a new and
potentially significant customer for PDQ products in Wallis Oil (“Wallis”), a Mobil
fuel distributor in the region. At the time of the termination, Wash and Wallis were
discussing a deal in which they would form a partnership to hold the exclusive
distributorship. Before the deal could be completed, however, PDQ offered the
exclusive distributorship directly to Wallis. Wallis accepted, and PDQ terminated
Wash’s agreement eight months before it was to expire. This lawsuit by Wash
followed. The business history among PDQ, Wash and Wallis is explained more fully
below.

      During the late 1990s, PDQ’s exclusive distributor in the St. Louis region was
a company known as Nu-Look. In mid-1998, Nu-Look employee Scott Brooks began
to cultivate Wallis as a potential customer for PDQ car washes. Wallis was
considering the replacement of numerous car washes it had purchased from Ryko, a
competitor of PDQ. Wallis’ president, Mark Martinovich, testified that before
Brooks’ sales efforts, his opinion of PDQ had been “very low.” As a result of
Brooks’ efforts, Wallis executives became convinced that PDQ’s equipment and
organization were far superior to Ryko.

       In the spring of 2000, Brooks purchased Nu-Look and its exclusive PDQ
distributorship for $233,000 and incorporated as Wash Solutions. On July 23, 2000,
PDQ and Wash executed a new exclusive distributorship agreement for a term ending
in June 2001. The agreement allowed PDQ to terminate the exclusive distributorship
prematurely, but only for cause as listed in the agreement (e.g., failure to make sales
quotas). The agreement also provided for automatic one-year renewals unless one
party notified the other in writing of its intent not to renew at least 30 days prior to

                                          -2-
the end of the term. No cause was required for a party to elect not to renew the
agreement.

       In June 2000, Martinovich presented Brooks with a schedule for the purchase
of new car washes for 26 Wallis locations. Brooks informed PDQ via letter that
Wallis was committed to buying PDQ equipment from Wash for those locations.
Wallis soon purchased two newly-introduced model G-5 PDQ car washes from Wash.
The two G-5s were plagued with the problems often associated with the roll-out of
new products. Wash spent extensive time diagnosing and fixing problems with the
car washes. While the G-5s were not functioning as promised, Wallis decided to
purchase Ryko car washes for its next two locations. Nevertheless, Wallis continued
to discuss with Wash the purchase of PDQ car washes for future locations on the
Wallis schedule.

       Sometime in early 2000, Brooks had first suggested to PDQ executives the idea
of partnering with Wallis in a PDQ distributorship. Soon after Brooks incorporated
Wash, Martinovich told PDQ’s Director of Distributor Development, Richard
Kochuyt, that Wallis was “excited” about the possibility of partnering with Wash in
a PDQ distributorship. PDQ encouraged Wash’s efforts to partner with Wallis. As
of May 2001, neither PDQ nor Wallis questioned that Brooks and Wash would
remain a part of the exclusive distributorship if Wallis decided to buy in.

       In May 2001, PDQ requested Wash to renew the exclusive distributorship
agreement by executing an addendum extending the term of the agreement to June
2002. Wash complied. By July 2001, however, PDQ was considering terminating
Wash’s exclusive agreement and offering the distributorship to Wallis directly. PDQ
and Wallis met without Wash’s knowledge to discuss a potential sale of the
distributorship to Wallis. Wallis presented a business plan to PDQ that included a
schedule for the purchase of car washes consistent with the schedule it had presented
to Brooks a year earlier.

                                         -3-
       Meanwhile, Brooks and Martinovich continued to discuss a potential
partnership between Wash and Wallis. No one informed Brooks of Wallis’ separate
negotiations to obtain the distributorship directly from PDQ. On August 28, 2001,
PDQ offered the distributorship for the St. Louis region to Wallis. Unaware of PDQ’s
separate offer to Wallis, on September 20 Brooks provided Wallis with information
about Wash’s assets and lease agreements as a prelude to a possible partnership
agreement. Brooks also surprised Wallis with the information that, as part of any
possible partnership arrangement, he expected Wallis to pay $326,000 to cover his
bank debt. As a result, Brooks’ partnership offer to Wallis required Wallis to pay a
total of $469,368. Wallis instead accepted PDQ’s offer of the distributorship for
$140,000 on September 25. PDQ sent Wash a notice of immediate termination three
days later. After taking over the distributorship, Wallis continued to buy PDQ car
washes in accord with the schedule it had given to Wash in June 2000.

       Wash brought a diversity action against PDQ in federal district court claiming
violation of the notice requirement under the Act,1 breach of the exclusive
distributorship agreement and tortious interference with a business expectancy. A
jury found for Wash on all claims and awarded compensatory damages of $100,000
on the Act claim, $150,000 on the breach of contract claim, and $330,000 on the
tortious interference claim. The jury also awarded punitive damages of $125,000 on
the tortious interference claim. The district court entered judgment on the verdict,
denying PDQ’s post-verdict motion for judgment as a matter of law or alternatively
for a new trial or remittitur. PDQ appeals.




      1
         The Act provides that “[n]o person who has granted a franchise to another
person shall cancel or otherwise terminate any such franchise agreement without
notifying such person of the cancellation, termination or failure to renew in writing
at least ninety days in advance of the cancellation, termination or failure to renew
. . . .” Mo. Rev. Stat. § 407.405.
                                         -4-
II.   DISCUSSION

       PDQ first contends that the evidence was insufficient to support the jury’s
award of damages for future lost profits. As a corollary, PDQ contends that the
district court erred in admitting the testimony of Wash’s expert on damages. PDQ
next contends that there was insufficient evidence to support the jury’s verdict for
Wash on the tortious interference claim and that the district court erred by not clearly
instructing the jury on the mutually exclusive nature of the two alternative business
expectancies for that claim. Finally, PDQ argues that the evidence was insufficient
to support an award of punitive damages.

       We review the district court’s grant or denial of a motion for judgment as a
matter of law de novo, using the same standard as the district court. Arabian Agric.
Servs. v. Chief Indus., 309 F.3d 479, 482 (8th Cir. 2002). Judgment as a matter of law
is appropriate when “there is no legally sufficient evidentiary basis for a reasonable
jury to find for that party.” Fed. R. Civ. P. 50(a)(1); Tipton v. Mill Creek Gravel, Inc.,
373 F.3d 913, 917 (8th Cir. 2004). We view the record in the light most favorable to
Wash and give it the benefit of all reasonable inferences. Tipton, 373 F.3d at 917.
Judgment as a matter of law is appropriate when the record contains no proof beyond
speculation to support a verdict. Arabian Agric. Servs., 309 F.3d at 482.

       We review the district court’s denial of a motion for a new trial for abuse of
discretion. Jones v. Swanson, 341 F.3d 723, 732 (8th Cir. 2003). “When ‘the basis
of the motion for a new trial is that the jury’s verdict is against the weight of the
evidence, the district court’s denial of the motion is virtually unassailable on appeal.’”
Id. (quoting Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997)).




                                           -5-
      A.     Future Lost Profits

       PDQ argues that Wash did not introduce sufficient evidence to support a claim
for future lost profits because Wash had no history of profitable sales on which to
base its future damages calculations. We disagree.

       We apply Missouri law in this diversity action. See Midwest Oilseeds, Inc. v.
Limagrain Genetics Corp., 387 F.3d 705, 711 (8th Cir. 2004) (citing Erie R.R. Co.
v. Tompkins, 304 U.S. 64, 78 (1938)). “The general rule under Missouri law is that
anticipated profits of a commercial business are too remote and speculative to warrant
recovery.” Tipton, 373 F.3d at 918 (citing Coonis v. Rogers, 429 S.W.2d 709, 714
(Mo. 1968)). However, anticipated profits can be recovered when they are “made
reasonably certain by proof of actual facts, with present data for a rational estimate
of their amount.” Coonis, 429 S.W.2d at 714 (quotation omitted). “[S]peculation as
to probable or expected lost business profits is spurned, and proof of lost profits must
be substantial.” Tipton, 373 F.3d at 919 n.6 (citing Ozark Employment Specialists,
Inc. v. Beeman, 80 S.W.3d 882, 897 (Mo. Ct. App. 2002)).

       For established businesses, expected future profits may be extrapolated with
reasonable certainty from historical evidence of the income and expenses of the
business prior to the damaging event. Tipton, 373 F.3d at 918. Of course, for a new
business, such historical data is not available. However, “[w]hile the general rule
requiring proof of expected profits with reasonable certainty places a greater burden
upon a newly established business, it does not mean a new business can never recover
lost profits.” Tipton, 373 F.3d at 918 (quoting Indep. Bus. Forms, Inc. v. A-M
Graphics, Inc., 127 F.3d 698, 703 (8th Cir. 1997)).

       We believe that Wash introduced evidence from which a jury could establish
with reasonable certainty Wash’s future lost profits resulting from the breach of the
distributorship agreement. Wash’s theory of recovery was that Wallis was committed

                                          -6-
to obtaining PDQ car washes for at least 26 of its locations, as spelled out in the
schedule first given to Wash in June 2000. Wallis did, in fact, continue to buy PDQ
car washes as described by that schedule after Wash’s exclusive dealership was
terminated prematurely. Wash presented competent evidence as to what its net profit
would have been from that series of sales had it been allowed to complete the term
of the distributorship agreement. This was not speculation about future sales totals
in the general car wash sales market, but “actual facts, with present data for a rational
estimate of their amount.” Coonis, 429 S.W.2d at 714 (quotation omitted).

       PDQ correctly points out that under Missouri law, Wash is not permitted to
simply adopt the sales record of its successor in the distributorship as its measure of
future damages. PDQ compares this case to Ozark Employment Specialists, Inc. v.
Beeman, 80 S.W.3d 882 (Mo. Ct. App. 2002). The plaintiff in Ozark Employment
Specialists, a recruiter of computer programmers, lost its ability to recruit in the
Philippines as a result of the defendant’s breach. To prove the amount of its future
lost profits, the plaintiff proffered evidence of the performance of a company hired
to replace it in recruiting Filipino programmers. The court held that this evidence
was insufficient to warrant the submission of the issue to the jury because it was not
reasonably certain that the plaintiff would have recruited the same programmers and
received the same fees as the replacement recruiter. Id. at 897.

       PDQ argues that, similar to the plaintiff in Ozark Employment Specialists,
Wash is relying on the car wash sales of the Wallis subsidiary that succeeded Wash
as PDQ distributor to prove the amount of its future lost profits. However, this is a
mischaracterization of Wash’s theory of recovery. Wash did not claim that it would
find the same new customers or make the same new sales as its successor. Rather,
Wash claimed that Wallis was committed to buying PDQ car washes according to a
specific schedule discussed with Wash before the termination. Wash’s calculation
of future lost profits was based solely on those previously scheduled sales. As a
result, Wash was not “[p]rojecting . . . lost profits upon a future demand that [did] not

                                           -7-
yet exist,” which is “the kind of conjectural assumption that is disfavored by all
Missouri courts that have addressed the issue of lost profits.” Tipton, 373 F.3d at
919.

       We believe this case is more analogous to Hillside Enterprises v. Carlisle
Corp., 69 F.3d 1410 (8th Cir. 1995) (applying Oklahoma law).2 The plaintiff in
Hillside contracted with a manufacturer to provide plastic wine glasses for its new
business of selling prepackaged wine-by-the-glass. The plaintiff’s business failed
when the manufacturer was unable to produce wine glasses that met the contract
specifications for leak-proof packaging. We held that evidence of projected future
sales not based on any particular order was properly excluded as too speculative. Id.
at 1414. However, we allowed the plaintiff to collect future lost profits based on an
order already received for 30,000 cases because “the amount of wine to be sold can
be fixed with some precision,” id., making lost profits and expenses related to the
order “reasonably certain.” Id. at 1414 n.4. As in Hillside, once the jury concluded
that Wallis was committed to buying PDQ car washes according to the schedule
discussed with Wash, the jury could fix with precision the number of car washes sold.

       PDQ argues that the idea that Wallis would have continued to purchase PDQ
car washes from Wash is unsupported speculation, contending that it ignores the
added incentive for Wallis to buy PDQ equipment after it obtained the PDQ
distributorship for itself. PDQ also relies on Martinovich’s testimony that, had Wallis
not obtained the distributorship, Wallis probably would have bought new Ryko,
rather than PDQ, car washes for the scheduled locations. However, it was not mere
speculation for the jury to find that Wallis would have bought PDQ car washes
according to the June 2000 schedule even if Wallis had not obtained the
distributorship. Wash introduced documentary evidence indicating that Wallis


      2
       PDQ concedes that Oklahoma law is “similar, if not identical” to Missouri law
on the issue of future lost profits.
                                          -8-
executives felt Ryko car washes looked “terrible” in the eyes of Wallis’ customers
and that they felt PDQ was “light years” ahead of Ryko in terms of both equipment
and organization. Wallis had informed Wash in June 2000 that Wallis was committed
to buying PDQ car washes for the 26 locations. In light of this evidence, a reasonable
jury could choose to disregard Martinovich’s after-the-fact testimony and find that
Wallis planned to buy PDQ car washes no matter who the distributor was.

      PDQ next contends that the district court erred in admitting the testimony of
Scott Stringer, Wash’s expert on damages. “Decisions concerning the admission of
expert testimony lie within the broad discretion of the trial court, and these decisions
will not be disturbed on appeal absent an abuse of that discretion.” Anderson v.
Raymond Corp., 340 F.3d 520, 523 (8th Cir. 2003).

       PDQ’s arguments center on Stringer’s failure to address Wash’s historical sales
performance and his lack of knowledge of the car wash industry. However, given
Wash’s theory of recovery, it was unnecessary for Stringer to address those issues.
As discussed above, Wash made no attempt to project future sales to unknown
customers. Stringer was called upon only to calculate the net profit Wash would have
made if it had received credit for the purchases Wallis made according to the June
2000 schedule. Stringer’s damages analysis was broken down into three time periods
to parallel Wash’s claims against PDQ: (1) the 90-day period after the termination,
representing damages for the violation of the notice requirement in the Act; (2) the
period after the 90 days through June 2002, the natural expiration date of the
distributorship agreement, representing additional damages for the breach of the
distributorship agreement; and (3) the period after the June 2002 expiration date,
representing damages for tortious interference with a business expectancy. The
record contains ample evidence that Stringer was qualified to make these calculations
as an expert in accounting and financial reporting. See Fed. R. Evid. 702.




                                          -9-
       PDQ also challenges Stringer’s reliance on a document issued by PDQ to its
distributors entitled “Value of a Nationa Account Sale” [sic]. The document sets
forth the net profit a PDQ distributor could expect from the sale of a PDQ car wash.
PDQ contends that Wash did not properly authenticate the document as an accurate
representation of the profit Wash could have expected on each sale to Wallis.

       “As a general rule, the factual basis of an expert opinion goes to the credibility
of the testimony, not the admissibility, and it is up to the opposing party to examine
the factual basis for the opinion in cross-examination.” Hartley v. Dillard’s, Inc., 310
F.3d 1054, 1061 (8th Cir. 2002) (quoting Bonner v. ISP Tech., Inc., 259 F.3d 924,
929 (8th Cir. 2001)). The expert’s testimony must be excluded only if it is so
fundamentally unsupported by the facts that it can offer no assistance to the jury. Id.
Wash presented the deposition testimony of two other PDQ distributors who verified
that the document was distributed by PDQ and that the information it contained was
accurate. Therefore, the district court did not abuse its discretion in allowing Stringer
to rely on the document in calculating Wash’s future lost profits.

       We hold that Wash’s evidence was sufficient to support a claim for future lost
profits. Therefore, we affirm the district court’s denial of PDQ’s motions for
judgment as a matter of law or a new trial on that issue and affirm the jury award of
$100,000 on the Act claim and $150,000 on the breach of contract claim. These
amounts reflect lost profits from sales occurring between the date of the breach,
September 2001, and the natural termination date of the agreement, June 2002.

      B.     Tortious Interference with a Business Expectancy

       Wash also sought to recover damages for lost sales occurring after the natural
termination date of the distributorship agreement, or alternatively for its expected
profit from a partnership agreement with Wallis, on the theory that PDQ tortiously
interfered with Wash’s business expectancy. PDQ contends that the evidence was

                                          -10-
insufficient to support a jury verdict and $330,000 award for Wash on the tortious
interference claim because both of Wash’s asserted business expectancies were based
on mere speculation. We agree.

       Under Missouri law, the elements of tortious interference with a contract or
business expectancy are (1) a contract or valid business expectancy, (2) defendant’s
knowledge of the contract or relationship, (3) an intentional interference by the
defendant inducing or causing a breach of the contract or relationship, (4) absence of
justification and (5) damages. Serv. Vending Co. v. Wal-Mart Stores, 93 S.W.3d 764,
769 (Mo. Ct. App. 2002). With regard to the first element,

      The existence of a valid business expectancy will not be found where
      the facts showed a mere hope of establishing a business relationship
      which was tenuous. In order to have a claim for interference with a
      valid business expectancy, it is necessary to determine if the expectancy
      claimed was reasonable and valid under the circumstances alleged. If
      it is not, there was nothing for defendants to have interfered with.

Id. (citations omitted).

      Wash advanced two alternative business expectancies. The first was that PDQ
would have renewed its exclusive distributorship agreement with Wash in June 2002,
when the prematurely terminated agreement was set to expire. In this case, Wash
claimed future lost profits for the continued sales to Wallis after June 2002 in the
amount of $355,000.

      We can find no evidence in the record to suggest that PDQ would have
renewed Wash’s exclusive distributorship agreement after June 2002. To the
contrary, the undisputed evidence shows that PDQ was actively seeking to replace
Wash and had several potential candidates. In contrast to its duties under the
agreement regarding premature termination, PDQ did not need any reason to refuse

                                         -11-
to renew the agreement after its natural expiration. Therefore, it would have had no
obligation whatsoever to retain Wash after the natural expiration of the agreement.
Wash claims that had it been allowed to remain as exclusive distributor through June
2002 and receive credit for the sales to Wallis in that time period, PDQ gratefully
would have renewed Wash in return for its sales performance. This is mere
speculation. “Liability under a tortious interference theory cannot be predicated upon
speculation, conjecture, or guesswork, and no fact essential to submissibility can be
inferred absent a substantial evidentiary basis.” Mueller v. Abdnor, 972 F.2d 931,
938 (8th Cir. 1992) (citing A. L. Huber & Son, Inc. v. Jim Robertson Plumbing, Inc.,
760 S.W.2d 496, 499 (Mo. Ct. App. 1988)).

       The second, alternative business expectancy advanced by Wash was that Wallis
would have accepted Wash’s partnership proposal. Wash claimed damages of
$469,368, its final asking price from Wallis, under this theory. Although the record
contains plenty of evidence to suggest that Wallis was committed to buying PDQ car
washes, we can find no evidence that Wallis was likely to accept Wash’s partnership
proposal, which included payment of Brooks’ $326,000 bank debt. The undisputed
evidence is that Wallis was flatly opposed to paying any significant amount toward
Brooks’ bank debt in order to create the partnership. With no prospect of receiving
payment towards his bank debt, Brooks’ own incentive to pursue the partnership on
behalf of Wash became questionable as well. Again, it is mere speculation to assert
that, had PDQ not offered the distributorship to Wallis directly, Wash and Wallis
would have negotiated around this impasse.

      Because there is no evidence in the record to show that Wash had a valid
business expectancy with Wallis after its exclusive distributorship agreement with
PDQ was set to expire, we reverse the district court’s denial of PDQ’s motion for
judgment as a matter of law on Wash’s claim of tortious interference with a business
expectancy. We vacate the jury’s verdict and award of $330,000 on that claim.
Because of this result, we need not address PDQ’s arguments regarding the jury

                                         -12-
instructions on the claim of tortious interference with a business expectancy.

       C.    Punitive Damages

      The jury’s award of $125,000 in punitive damages to Wash was based solely
on the tortious interference claim. Because we reverse on the tortious interference
claim, we also vacate the $125,000 punitive damages award.3

III.   CONCLUSION

       We affirm the district court’s denial of PDQ’s motions for judgment as a matter
of law or a new trial and affirm the jury verdict and award of $100,000 on the Act
claim and $150,000 on the breach of contract claim. We reverse the district court’s
denial of PDQ’s motion for judgment as a matter of law on Wash’s claim of tortious
interference with a business expectancy. We vacate the jury’s verdict and award of
$330,000 on that claim. Because we reverse on the tortious interference claim, we
also vacate the $125,000 punitive damages award based on that claim. We remand
the case to the district court for further proceedings consistent with this opinion.
                         ______________________________


       3
        Punitive damages are not available for a claim based solely on failure to
provide notice of termination under the Act. Ridings v. Thoele, Inc., 739 S.W.2d 547,
548 (Mo. banc 1987). Furthermore, under Missouri law, punitive damages are
generally not available for a breach of contract claim unless “the breach amounts to
an independent tort, separate from the contractual claim, accompanied by allegations
of legal malice.” Kelly v. Golden, 352 F.3d 344, 351 (8th Cir. 2003) (citing Sands v.
R. G. McKelvey Bldg. Co., 571 S.W.2d 726, 733 (Mo. Ct. App. 1978)). The jury
instructions unambiguously stated that a verdict for Wash on the tortious interference
claim was a necessary predicate for any award of punitive damages.




                                         -13-